DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Species 4, figs. 5-7C filed on January 19, 2021 is acknowledged.  In view of further consideration, the restriction requirement of November 20, 2020 is withdrawn.
The disclosure is objected to because of the following informalities: In paragraph [0035], line 6, “162” should read --163--.   
Appropriate correction is required.
               Claims 5, 15 and 16 are objected to because of the following informalities:  In line 1 of claims 15 and 16, --lock-- should follow “deadbolt”, for consistency with line 1 of claim 7.  In claim 5, line 2, the second occurrence of “deadbolt arm” should read --deadlatching arm-- (see fig. 5).  In claim 15, line 2, the second occurrence of “deadbolt arm” should read --deadlatching arm-- (see fig. 5).  
Appropriate correction is required.
               Claims 1-4, 6-14 and 17 are allowed.  Provided the above objections to claims 5, 15 and 16 are overcome, claims 5, 15 and 16 would also be allowable.
This application is in condition for allowance except for the following formal matters: 
The above objections to claims 5, 15 and 16.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Martinez et al 2003/0127866 teaches a toothed latch 4.  Miyamoto et al teaches a pawl and ratchet 13, 14.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.G/Primary Examiner, Art Unit 3675